Citation Nr: 0828620	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-00 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities, as secondary to 
diabetes mellitus, type II.  

3.  Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities, as secondary to 
diabetes mellitus, type II.

4.  Entitlement to service connection for erectile 
dysfunction as secondary to diabetes mellitus, type II.  

5.  Entitlement to service connection for an eye disorder as 
secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from July 1976 
to January 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2006, a statement of the case 
was issued in September 2006, and a substantive appeal was 
received in December 2006.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not manifested during 
service or for many years thereafter.  

2.  Peripheral neuropathy of the bilateral upper extremities 
was not manifested during service, nor is peripheral 
neuropathy of the bilateral upper extremities otherwise 
related to such service, or to a service-connected 
disability.

3.  Peripheral neuropathy of the bilateral lower extremities 
was not manifested during service, nor is peripheral 
neuropathy of the bilateral lower extremities otherwise 
related to such service, or to a service-connected 
disability.

4.  Erectile dysfunction was not manifested during service, 
nor is erectile dysfunction otherwise related to such 
service, or to a service-connected disability.

5.  An eye disorder was not manifested during service, nor is 
an eye disorder otherwise related to such service, or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by the veteran's active 
service, nor is peripheral neuropathy of the bilateral upper 
extremities proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  Peripheral neuropathy of the bilateral lower extremities 
was not incurred in or aggravated by the veteran's active 
service, nor is peripheral neuropathy of the bilateral lower 
extremities proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  Erectile dysfunction was not incurred in or aggravated by 
the veteran's active service, nor is erectile dysfunction 
proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

5.  An eye disorder was not incurred in or aggravated by the 
veteran's active service, nor is an eye disorder proximately 
due to or caused by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in November 2005, prior to the initial adjudication of 
the claims.  While this notice does not provide any 
information concerning the disability rating or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection, 
the veteran is not prejudiced by the failure to provide him 
that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA medical records.  The evidence of 
record also contains a VA examination performed in February 
2006.  The examination report obtained is thorough and 
contains sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  



Criteria & Analysis

Diabetes Mellitus

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Several service Reports of Medical Examination, including a 
Report for separation purposes dated in November 1988, 
reflect that the veteran's endocrine system was clinically 
evaluated as normal.  Urinalysis was negative for sugar.  
There are no service medical records related to diabetes 
mellitus, type II.  VA outpatient treatment records dated in 
March 2004 reflect that the veteran was assessed with 
diabetes mellitus and was under a controlled diet.  In 
February 2005, the veteran was assessed with uncontrolled 
diabetes mellitus, type II.  

The veteran underwent a VA examination in February 2006.  
Following physical examination, the examiner diagnosed 
diabetes mellitus.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
diabetes mellitus, type II, is etiologically related to 
service or any incident therein.  The veteran's endocrine 
system was clinically evaluated as normal upon separation 
from service.  The clinically normal endocrine system 
findings are significant in that it demonstrates that trained 
military medical personnel were of the opinion that no 
diabetes mellitus, type II, was present at that time.  The 
Board views the examination report as competent evidence that 
there was no diabetes mellitus, type II, at that time.  

While acknowledging the veteran's statements that his current 
diabetes mellitus, type II, is etiologically related to 
service, the veteran is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of diabetes mellitus, type II, such post-
service findings fail to establish any relationship between 
the current disability and service.  Diabetes mellitus, type 
II, was not manifested during service, or for many years 
thereafter.  Accordingly, service connection on a direct 
basis is not warranted.  See 38 C.F.R. § 3.303.  Furthermore, 
diabetes mellitus, type II, was first diagnosed in 2004 and 
is not shown to have become manifest to a degree of 10 
percent or more within one year of discharge from service.  
Thus, presumptive service connection is not warranted.  38 
U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges the veteran's assertion that VA 
medical records appear to show that service connection has 
already been granted for diabetes.  The RO also acknowledged 
this in the statement of the case and it appears there was an 
incorrect entry in VA medical records.  However, there has 
never been an award of service connection for diabetes, and 
for the reasons set forth above, the preponderance of the 
evidence is against the veteran's claim of service connection 
for diabetes mellitus, type II.  Consequently, the benefit-
of-the-doubt-rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Secondary Service Connection Claims

The veteran has claimed entitlement to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities, erectile dysfunction, and an eye disorder, all 
as secondary to diabetes mellitus, type II.  Unfortunately, 
as noted above, the veteran is not service-connected for 
diabetes mellitus, type II.  Moreover, the veteran was not 
diagnosed with or treated for peripheral neuropathy of the 
bilateral upper and lower extremities, erectile dysfunction, 
or an eye disorder during military service.  

Accordingly, in the absence of credible evidence of pertinent 
symptomatology during service, and in the absence of 
competent probative evidence that links the veteran's current 
complaints to service or to a service-connected disability, 
service connection for peripheral neuropathy of the bilateral 
upper and lower extremities, erectile dysfunction, and an eye 
disorder must be denied. 38 C.F.R. §§ 3.303, 3.310.


ORDER

The appeal is denied as to all issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


